                                                                           CLERKS OFFICE U.S.DISX COURT
                                                                                 AT ROANOKE,VA
                                                                                       FILED

                                                                                  82V 2s 2219
                       IN TI'
                            lE UNITED STATESPISTRICT COURT                     JULI        EY cL RK
                       FO R TI'
                              1E W ESTERN DISTRICT O F W R G IN IA            BY:
                                   RO AN OK E DIW SIO N

TERR AN CE R OBER T H END ERSON ,             )   CASE N O .7:19CV 00421                  .
                                              )
                       Plaintiff,             )
V.                                            )   M EM ORANDUM OPU ION
                                              )
M AJOR ANDERSON,K'
                 12AL.,                       )   By:Hon.GlenE.Conrad
                                              )   SeniorUnitedStatesDkstrictJudge
                       D efendants.           )
       PlnintiffTerrance RobertH enderson,a Virginia inm ate proceeding pro K ,filed this civil

rightsactionpursuatltto 42 U.S.C.j1983.Thedefendmztshavefiled amotionto dismiss.On
Septem ber 6,20l9,the courtm ailed a notice advising M r.Henderson that the courtw ould give

him 21 days to subm it mly furthpr counter-afsdavits or other relevant evidence contradicting,
            .

                                                                      '
                                                                  .

explnining or avoiding the defendants' evidence before ruling on the m otion to dism iss. The

notice wnrned M r.Henderson:

       IfPlaintiffdoesnotrespond to Defendantls'qpleadingg),the Courtwillassllme
       thatPlaintiffhas lostinterestin the case:and/orthatPlaintiff agreeswith whatthe
       Defendantlsj sttel j in their responslve pleadingl j. If'Plaintiff wishes to
       continuew1t11thecase,itisnecessarythatPlaintiffrespond in an apiropriate
       fashion.'Plaintif may wish torespondw1114counter-ao davitsorotheradditional
       eyidence as outlined abové. However.ifPlaintiff does notfile some resnonse
       withinthetwenty-one(21)davneriod.theCourtmaydisdisstlkecaseforfailtle
       to prosecute.

Notice,ECF No.13 (emphasisin original,) M r.Henderson filed amotion foran extension of
timeto respond to the defendants'motion,and thecourtgranted llim untilOctober25,2019,to

respond. Since issuing that order,the courthas received no further com m lm l
                                                                            'cation from M r.

H enderson about this case, and the deadline for his response to the defendants' m otion has

passed. Accordingly,the courtconcludesthat,ptlrsuanttoRule 41(b)oftheFederalRulesof
                       l   .


CivilProcedc e,M r.H enderson hasfailed to prosecute this action. See gen.Ballard v.Carlson,

882F.2d93(4thCir.1989).
       Having duly notiEed the pndies that M z. Henderson's failure to respond to the

defendants'disposiive motion would beinterm eted asfailure to prosecute and would be cause

fordismissaloftheaction withoutprejud.ice,thecourtwilldismissthe caseaccordingly. A
separate orderwillenterthis day.
                                                                           '
                                                                     .

       M r.Henderson Isadvisedthatif'l1ùintendstoproceed with thisaction,he mustpetition

the courtwithin 30 ofthe entry oftllis orderfor areinstatementofthisaction. Any motion for

reinstatem ent should provide a specifc explanation forM z.H enderson's failm e to respond in a

timely fashion to thedefendants'dispositivemotion.

       The Clerk is directed to send copies of this m em orandllm opinion ahd accompanying

orderto * .Henderson and to counselofrecord forthe defendants.

       EN TER: This            .day ofN ovem ber,2019.

                                                                     >                  -..
                                                    SeniorUnited StatesDisG ctJudge




                                                2
